Title: From Abigail Amelia Adams Smith to Hannah Carter Smith, 6 November 1803
From: Smith, Abigail Amelia Adams
To: Smith, Hannah Carter



My Dear Madam
New York Novr 6th 1803

I have the pleasure to inform you that I had a pleasant journey and arrived safe here on Tuesday after I left you. I found Mrs. Pain a very amaible agreeable Lady and Mr P was politely attentive. The accounts that we received on the road were so favourable respecting the decline of the fever that I did not feel any apprehensions of coming into the City—I had the pleasure to find Colln Smith and my Daughter in perfect health.
I have so frequently my Dear Madam experienced your kindness and Hospitalyty—that I feel myself largely in your debt upon the score of friendship and I fear the only return that it will be in my power to make is the acknowledgement of the obligation I feel—which are I assure you strongly impressed upon my mind
Carolina desires me to present her Love to Miss Hannah and to thank her for the Elegant little Baskett, and requests her acceptance of a Lockett with a Lock of her Hair, in it
be so good as to remember me to Mr Smith Cousin Betsy and your Children and believe me Dear Madam your / obliged friend
A Smith